DETAILED ACTION

The present application (Application No. 17/247,548), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation of Application No. 14/869,548, filed 09/29/2015, now U.S. Patent #10,922,712.
This Office action is in reply to communications by Applicants responding to first office action on the merits, receive 08 September, 2022.


Status of Claims

Claims 45, 47-60, 62-63, are amended. Claim 64, is now canceled. Claims 1-44, were previously canceled. Claim 65, is new. Therefore, claims 45-63, 65, are currently pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45-63, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 52-58 are directed to a method (a process), claims 45-51 are directed to an apparatus, and claims 59-63 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: Independent claim 45 is directed to an apparatus for executing a profiling method consisting of: receiving an identification of a first geographic location associated with a consumer; programmatically identifying a first geographic zone associated with the first geographic location; identifying plurality of predetermined geographic zones; programmatically generating a first importance score associated with the first geographic zone and associated with the consumer, wherein the first importance score is generated based at least in part on previously received identifications of geographic locations associated with the consumer; and storing the first geographic zone and the first importance score associated with the consumer.
Claims 52 and 59 recite substantially similar subject matter and the same subsequent analysis should be applied thereto.
These claimed steps are steps of generating geographic-based rules (associated with geographic location and geographic zones), collecting location data of users, analyzing the information based on rules (making determinations by applying the rules), storing the result, and notifying the result of the determination. These steps are all abstract, and are merely performed by an apparatus comprising generic computer components. 
The amended collaborative limitations merely receive collaborative filtering data and merge this data with the user profile to generate an extended profile, and prune if below a threshold.
These claimed steps are a method of profiling according to what is relevant to a consumer and to a merchant and represent marketing activities or behaviors, and further, the above profiling method also represent steps of following rules or instructions which fall under  the sub-grouping of “managing interactions between people”, which are included within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea.
Step 2A- Prong 2: Additional elements include: “an apparatus configured to programmatically generate a consumer geographic profile, the apparatus comprising at least one processor and at least one memory including computer program code”.
These additional elements are recited at a high level of generality and  represent a general purpose computer(s) which merely apply the exception using a generic computer component as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application. 
The additional elements when the claim elements as currently recited are viewed as a whole, do not integrate the abstract idea into a practical application.
Step 2B: At this point, under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or simply because the claim steps are all abstract, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Many of the limitations in the dependent claims are programmatically executed, but provide no information about any programmatic algorithm or logic 
Additional limitations recited in the dependent claims include:
Different first geographic locations. 
Additional geographic locations (a second geographic location), based on different rules or constraints (i.e., first time period, second time period, proximity rules).
Plurality different definitions of geographic zones, with no information about any programmatic algorithm or logic.
Different additional factors for generating the first importance score.
Counts associated with the first geographic zones.
Additional limitations recited in the dependent claims include steps of generating importance scores more narrowly than in the independent claim, such as  (i.e., “an importance score”, “a cross-zone importance score”). These scores represent a set of rules or rule criteria. These claims further include steps of applying the rules by analyzing different attributes associated with the collected geographic zone data or with other scores. These claim elements are considered to be abstract ideas because they are also similar to “(1) generating a rule, (2) collecting information, (3) analyzing the information based on rules (making determinations by applying the rule(s)), (4) storing the result, and (5) notifying the result of the determination”.
Additional limitations recited in the dependent claims include steps of transmitting a promotion to and rendering it on a consumer device associated with a consumer (first or second consumer). This concept is a method comprising advertising activities This concept falls within the “Certain Methods of Organizing Human Activity” grouping. The advertisement(s) are selected based in part on user attributes and print job attributes. 
Regarding the first part of the analysis (Step 2A), these additional limitations recited in the dependent claims are likewise only descriptive of the identified abstract idea(s) described above in the rejection of the independent claims. Regarding the second part of the analysis (Step 2B), the additional steps or features recited in these dependent claims, and in the independent claims, when taken both individually and/or as an ordered combination do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Subject Matter Eligibility - 35 USC § 101 (2019 PEG)
 
Claim 65, when viewed as further narrowing the limitations of the independent claim 45, complies with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45, 48-49, 51-53, 55-56, 58-60, 62-63, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”), in view of Ledlie et al. (US 2012/0220308) (hereinafter “Ledlie0308”) and further in view of Kosslyn et al. (US 2015/0334168) (hereinafter “Kosslyn4168”).

Regarding claims 45, 52, 59,  Milton5530 discloses:
(A computer-implemented method for generating a consumer geographic profile, the method comprising) (consumer geographic profile). User profiles associated with identifications of geographic locations (location-based user profiles) stored in a database (see at least Milton5530, fig. 1-2, ¶8, 17, 22, 37). User profile data may be accessed and used by advertisement servers 22 to select advertisements for presentation to users or for other purposes described below (see at least Milton5530, fig. 1-2, ¶17-18, 20, 39).

(receiving, by at least one processor, an identification of a first geographic location associated with a consumer).
Locations may be obtained in real time from mobile devices 16 by the user profiler 12, or in some embodiments, location histories may be obtained. (see at least Milton5530, fig. 1, ¶24-26).

(programmatically identifying, by the at least one processor, a first geographic zone associated with the first geographic location, wherein the first geographic zone is identified from a plurality of predetermined geographic zones).
Geographic area information (see at least Milton5530, fig. 1, ¶18-21, 26-27, 31) and further, the geographic information system 18 organizes information about a geographic area by quantizing (or otherwise dividing) the geographic area into area units, called tiles, that are mapped to subsets of the geographic area, comprising identifiers. (see at least Milton5530, fig. 1, ¶27-29) (a first geographic zone associated with the first geographic location). In this characterization, any particular tile or area unit comprising the user location is a first geographic location associated with a consumer and the remaining tiles are “a remaining geographic zone set”.
The above geographic area divided into tiles teaches “a plurality of predetermined geographic zones comprising the first geographic zone and a remaining set of geographic zones” (a plurality of predetermined geographic zones).
Geographic profile of a user comprising location history, and location attributes (see at least Milton5530, fig. 1, ¶27-29), including association between tile indicators and location attributes (see at least Milton5530, ¶40).

(programmatically generating, by the at least one processor, a first importance score associated with the first geographic zone and associated with the consumer, wherein the first importance score is generated based at least in part on previously received identifications of geographic locations associated with the consumer).
Geographic profile of a user comprising location history, and location attributes (see at least Milton5530, fig. 1, ¶27-29). System and method for assigning scores or predicted importance to geographic zones associated with a consumer, wherein location information and geographic zones/areas (tiles) (identifications of geographic locations associated with the consumer) may be associated with attributes representative of user activities. Each attribute record may include an indicator of the attribute being characterized and an attribute score indicating the degree to which users tend to engage in activities corresponding to the attribute in the corresponding tile at the corresponding duration of time (a first importance score) (see at least Milton5530, fig. 2, ¶30-31, 40, 42-46). Said attribute score is therefore a score representative of an importance of a particular region/location to the user.

(programmatically generate the consumer geographic profile based on the first importance score). Since the system of Milton5530 associates a user with a score, and the score is an indication of geographic preference or affinity of the user (the score is an geographic preference or affinity metric), and since importance attributes (preferences and interests) are part of comprised in a user profile, then Milton5530 teaches a  consumer geographic profile is based in part on the first importance score.

(storing, by the at least one processor, on a non-transitory computer-readable medium, the first geographic zone and the first importance score associated with the consumer). Data stores (see at least Milton5530, fig. 1-4).

(apparatus configured to programmatically generate a consumer geographic profile, the apparatus comprising at least one processor and at least one memory including computer program code). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Milton5530, fig. 4, ¶33, 60-68) (processor) (memory) (computer readable media).

Milton5530 does not disclose: 
(programmatically use collaborative filtering to generate a consumer extended geographic profile to account for correlations between geographic zones across multiple profiles, the collaborative filtering comprising).
(receive the consumer geographic profile for the consumer).
(programmatically generate an extended geographic profile for identified consumers, extend the consumer geographic profile for the consumer based on the extended geographic profile for the identified consumers).
However Ledlie0308 discloses: Discrete zone identification, determination and definition, said discrete areas comprising points of interest and boundaries (a plurality of predetermined geographic zones) (see at least Ledlie0308, ¶32, 51-53, 60). Geographic zones known to be important to a consumer, and  location-based applications (see at least Ledlie0308, ¶27, 54-55). User profile (consumer geographic profile) comprising a user’s interest in zones (representative of importance of these zones to the user), said zones pertaining to a commercial item or entity, and further comprising use history indicative of locations and zones (set of zones) known to have been important or of interest to the consumer (see at least Ledlie0308, ¶27, 32, 70-71). 
Ledlie0308 further discloses: Collaborative filtering wherein locations and zones known to have been important or of interest (preferred by) to other consumers/users who share similar profile characteristics with the particular user (extended geographic profile for identified consumers as filed), can be inferred to be also important or of interest to the particular consumer (see at least Ledlie0308, Abstract, ¶11, 35, 37, 43, 69) (second set of geographic zones). 
Since the system of Ledlie0308 associates a particular user with affinity collaborative geographic data of other like-minded users, then the profile of the particular user is itself extended with extended geographic profile data for other identified consumers obtained via collaborative filtering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the consumer geographic profile based on the first importance score (the importance attributes (preferences and interests) of the particular consumer,) geographic zones in Milton5530; to include collaborative filtering of Ledlie0308; One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand the system of Milton5530 in this way since this collaborative filtering modification enhances the ability to associate a user profile with geographic preferences, by predicting new locations for the user device that the user has not yet been, based on the location information of other user devices (see Ledlie0308, ¶35), and by making comparisons across coarse location summaries from different users (see Ledlie0308, ¶69),

The combined system of Milton5530 in view of Ledlie0308 teaches geographic profile comprising a first importance score and extended geographic profile data for other identified consumers obtained via collaborative filtering. 
Ledlie0308 does not disclose: (prune the extended geographic profile for the consumer by removing geographic zones in the extended geographic profile of the consumer having importance scores less than a predetermined threshold value).
However Kosslyn4168 discloses: A method for soliciting and creating collaborative content items is disclosed. At block 340, contacts with calculated affinity scores that exceed (in some cases, equal or exceed) a collaborative contact affinity score threshold value are selected. (see at least Kosslyn4168, fig. 3, ¶59). If follows that collaborative affinity scores below a threshold are discarded from consideration (pruned as claimed). It would have been obvious to one of ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further expand the collaborative feature in view of Ledlie0308 with the feature of selecting above a threshold and not selecting below a threshold as taught by Kosslyn4168. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so since this expansion enhances the relevance of the collaborative selection process.

Regarding claims 48, 55, 62, Milton5530 in view of Ledlie0308 and Kosslyn4168 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claims 61; respectively) as per the above rejection statements.
As explained in the rejection of the parent claim, Milton5530 further discloses: Location history attribute score associated with one or more zones (an address status of the first geographic zone for the consumer, and the like). 
The system tracks location history, and location history contains location records over a period of time as a function of date and time (timestamps of location records) (see at least Milton5530, fig. 1, ¶26-29). These timestamps of location records represent verification. Since the location history contains location records over a period of time as a function of date and time, then the system knows the frequency of each location record over said given period of time. 

Regarding claims 49, 56 63, Milton5530 in view of Ledlie0308 and Kosslyn4168 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 does not explicitly disclose: (the first count indicating a number of times the consumer was present at the first geographic zone).
However Milton5530 discloses: Location history (see at least Milton5530, fig. 1, ¶17-18, 26, 37, 40), such as even if it could be argued that a teaching of location history in Milton5530 does not explicitly anticipate the limitation: (the first count indicating a number of times the consumer was present at the first geographic zone); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive from location history data, a number of times that the consumer was present at the first geographic zone, since data aggregation and determining that a user location is within a particular geographic area represent functionality and features that are already implemented by the system, and generating a count, is a mere step of aggregating by summing up the instances of location within a particular geographic area.

Regarding claims 51, 58, Milton5530 in view of Ledlie0308 and Kosslyn4168 discloses: All the limitations of the corresponding parent claims (claim 45; and claim 52; respectively) as per the above rejection statements.
Milton5530 further discloses: (programmatically generate an association between the selected geographic zone and a second geographic zone associated with the consumer; and programmatically generate a cross-zone importance score for the association, the cross-zone importance score generated based on the first geographic importance score associated with the selected geographic zone for the consumer and based on a second importance score associated with the second geographic zone for the consumer). 
As explained in the rejection of the parent claims, Milton5530 teaches: Location attribute scores (geographic important scores) associated with location history in reference to not just a single zone, but applicable to plurality (one or more) zones corresponding to the history of zones associated with the user, said zones therefore which are of importance to the user, so that Milton5530 teaches: “cross-zone importance score” as claimed. 

Regarding claims 53, 60, Milton5530 in view of Ledlie0308 and Kosslyn4168 discloses: All the limitations of the corresponding parent claims (claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 further discloses: Probability or confidence score that the consumer location associated with an area is a match  (see at least Milton5530, ¶24).


Claims 46-47, 54, 61, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”), in view of Ledlie et al. (US 2012/0220308) (hereinafter “Ledlie0308”), further in view of Kosslyn et al. (US 2015/0334168) (hereinafter “Kosslyn4168”), and further in view of Duleba et al. (US 2015/0038162) (hereinafter “Duleba8162”).

Regarding claims 46, 54, 61, Milton5530 in view of Ledlie0308 and Kosslyn4168 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claims 61; respectively) as per the above rejection statements.
Milton5530 does not appear to explicitly disclose: (wherein the apparatus is further configured to: receive an indication of a second geographic location associated with the consumer, the first geographic location associated with a first time period, the second geographic location associated with a second time period, the first and second time periods within a predetermined range of each other; and upon programmatically determining that the first and second geographic locations are within a predetermined range of each other, discard the second geographic location). 
However Milton5530 discloses: Determination of a threshold amount of time apart (see at least Milton5530, ¶44).
Duleba8162 further discloses: Systems and methods for inferring a current location of a user or device based on an analysis of a user location history are provided, comprising determining whether the most recent location entry for the client device is within a threshold time from the current time, in order to consider it no significantly different than the current time.(a first time period) (a second time period) (discard the second geographic location) (see at least Duleba8162, ¶67-72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the geographic zones in Milton5530; in view of Duleba8162; to include discard the second geographic location. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand the system of Milton5530 in this way since the above scenario describes a duplicate, meaningless record.

Regarding claim 47, Milton5530 in view of Ledlie0308, Kosslyn4168 and Duleba8162 discloses: All the limitations of the corresponding parent claims (claims 45-46) as per the above rejection statements.
Milton5530 further discloses: Probability or confidence score that the consumer location associated with an area is a match  (see at least Milton5530, ¶24).


Claims 50, 57 64, are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2014/0195530) (hereinafter “Milton5530”), in view of Ledlie et al. (US 2012/0220308) (hereinafter “Ledlie0308”), further in view of Kosslyn et al. (US 2015/0334168) (hereinafter “Kosslyn4168”), and further in view of Chase et al. (US 2009/0292463) (hereinafter “Chase2463”).

Regarding claims 50, 57 64, Milton5530 in view of Ledlie0308, Kosslyn4168 and Duleba8162 discloses: All the limitations of the corresponding parent claims (claim 45; claim 52; and claim 61; respectively) as per the above rejection statements.
Milton5530 further discloses: (latitude and longitude values of the first geographic location). Longitude and latitude (see at least Milton5530, ¶24, 26).
Milton5530 does not disclose: (hash value of latitude and longitude values of the first geographic location).
However Chase2463 discloses: Location based services configured to determine a hash value of the longitude and latitude pair of a given target location, and so long as the hash formula produces a value that can be indexed and measured against the hash values created for locations in the location database. (see at least Chase2463, fig. 4, ¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the first geographic zone associated with a first geographic location in Milton5530; in view of Chase2463; to include hash value of latitude and longitude values of the first geographic location. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since a hash value of latitude and longitude pairs represents location information in a single dimension format, thereby facilitates location search operations and indexing.


Subject Matter Eligibility - 35 USC § 102/103

Claim 65 is not rejected under 35 U.S.C. 102/103. The Examiner’s search strategy failed to identify prior art that would reasonably show lack of novelty.
Examiner’s note: Claim 65, could be allowable over the prior art if rolled into the independent claim 45. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)..
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 65, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,922,712. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitation “determin[ing] a size of a first region based on a first duration for which a first pairing between the first terminal and the electronic device is maintained, and a size of a second region based on a second duration for which a second pairing between the second terminal and the electronic device is maintained”, has been disclosed in the above U.S. patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the claims being rejected over the claims of the cited patent as follows: Claim 65, is anticipated by claim 1.


Response to Arguments

Applicant's arguments filed 09/08/2022 have been fully considered.

35 U.S.C. 101: Applicant's arguments regarding claims 45-63, are moot in view of new grounds of rejections above.

35 U.S.C. 103: Applicant's arguments regarding claims 45-63, are moot in view of new grounds of rejections above.


Allowable Subject Matter

Claim 65, could be allowed: (i) IF rolled into the independent claim 45. That is, if this claim is rewritten in independent form to include also all of the limitations of the base claim and any intervening claims, these claims would be allowable; and (ii) IF a Terminal Disclaimer is filed to cure the Double Patenting rejection of this claim, set forth in this Office action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681